Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In re cl. 12:

The following recitation is confusing / unclear: 
“a gear motor coupled to the at least one gear and configured to selectively rotate the coupled at least one gear.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talbot (3886718).


[AltContent: arrow][AltContent: textbox (Vertically adjustable drive)][AltContent: arrow][AltContent: textbox (cutter)][AltContent: arrow][AltContent: textbox (Flexible arm(s))][AltContent: arrow]
    PNG
    media_image1.png
    363
    698
    media_image1.png
    Greyscale


“The rear ends of the angle members 18 are pivoted at 20 to the lower ends of hangers 21 whose upper ends are vertically adjustably secured to U-clamps 22 along a horizontal, transverse bar vertically adjustably secured thereto by similar clamps (not shown) while the upper ends of the hangers 24 are pivoted to brackets 25 on the rear wall 26 of the header 12.”

1. A header (12) for an agricultural harvester, comprising: 
a header frame (fig 1); 
a flexible cutterbar carried by the header frame (17); 
a plurality of flex arms coupled to the cutterbar (flexible members 18); and 
a flex arm drive assembly (marked up) coupled to at least one of the flex arms and configured to selectively, linearly displace the at least one coupled flex arm in a vertical direction relative to the header frame (see quote above). 

2. The header of claim 1, wherein vertical displacement of the at least one coupled flex arm causes a corresponding vertical displacement of at least a portion of the cutterbar (as shown above, telescoping members 21 & 24 are vertically displaceable, thereby the cutterbar / conveyor support bar is / are higher or lower relative to the ground). 

“Essentially the invention consists of a number of sensors attached to the header angle of the floating cutter bar assembly at spaced locations along the length of the bar. Each sensor operates wholly 

8. The header of claim 1, further comprising a float sensor (see quote above) configured to output float signals corresponding to a clearance of at least a portion of the cutterbar relative to a ground plane (also, see par. 6, ln 16-68). 

The following are already addressed above in the “sub-combination” claim:
9. An agricultural harvester, comprising: 
a chassis; and a header carried by the chassis (col. 4, ln 19-23), 
the header comprising: 
a header frame; a flexible cutterbar carried by the header frame; a plurality of flex arms coupled to the cutterbar; and a flex arm drive assembly coupled to at least one of the flex arms and configured to selectively, linearly displace the at least one coupled flex arm in a vertical direction relative to the header frame. 

10. The agricultural harvester of claim 9, wherein vertical displacement of the at least one coupled flex arm causes a corresponding vertical displacement of at least a portion of the cutterbar (see cl. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (3886718), in view of Trinidad (2018/0153103).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Talbot teaches the claimed invention, except as noted:

3. The header of claim 1, wherein the flex arm drive assembly comprises at least one gear configured to rotate and a gear rail engaged with the at least one gear, at least one of the gear rail or gear & rail are not shown in Talbot). 

Trinidad teaches that in displacing a harvesting member, it has been known since Talbot’s invention to use gear & rail means:

“[0041] A conventional rack and pinion mechanism, is preferably used to obtain the movement of the carriage and for the movement of the robotic arm. For this, there is a first toothed rack (not shown) at the lower rail (2b) and a first pinion (21) (toothed wheel) mechanically coupled by means of a reductor (not shown) with the first motor (6) shaft. The first pinion (21) is engaged with the first rack, so that when the first pinion (21) rotates, the carriage (3) moves along the rails (2a, 2b).”
[AltContent: textbox (rail)][AltContent: textbox (Gear)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    493
    325
    media_image2.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vertical displacement of Talbot with the teachings of Trinidad, because it would not have been outside the skill to upgrade the displacement means with an automatic drive for it is being less labor intensive in vertically raising / lowering the cutter / conveyor flexible support arms.



5. The header of claim 3, wherein the flex arm drive assembly comprises a plurality of gears engaged with the gear rail (although the combination claim includes multiple pinions / gears, see Trinidad, it is noted that an obvious duplication of parts is within the level of ordinary skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 

6. The header of claim 5, wherein the plurality of gears comprises a first gear and a second gear that are configured to counter-rotate (in view of 15, the gears would be capable of counter rotating). 

7. The header of claim 6, wherein the flex arm drive assembly comprises a first gear motor coupled to the first gear and configured to rotate the first gear clockwise and a second gear motor coupled to the second gear and configured to rotate the second gear counter-clockwise (see cl. 6). 

The following are already addressed above, unless otherwise noted:

11. The agricultural harvester of claim 9, wherein the flex arm drive assembly comprises at least one gear configured to rotate and a gear rail engaged with the at least one gear, at least one of the gear rail or the at least one gear being coupled to the at least one coupled flex arm, wherein rotation of the 

12. The agricultural harvester of claim 11, wherein the flex arm drive assembly comprises a gear motor coupled to the at least one gear and configured to selectively rotate the coupled at least one gear (see 112(b) Rejection above; the combination references teaches the motor coupled to the gear / pinion coupling / configuration). 

13. The agricultural harvester of claim 11, wherein the flex arm drive assembly comprises a plurality of gears engaged with the gear rail (see cl. 5). 

14. The agricultural harvester of claim 13, wherein the plurality of gears comprises a first gear and a second gear that are configured to counter-rotate (see cl. 6). 

15. The agricultural harvester of claim 14, wherein the flex arm drive assembly comprises a first gear motor coupled to the first gear and configured to rotate the first gear clockwise and a second gear motor coupled to the second gear and configured to rotate the second gear counter-clockwise (see cl. 7). 


the flex arm drive assembly comprising at least one gear configured to rotate, a gear rail (rack taught in the combination, see Trinidad above) engaged with the at least one gear and coupled to the at least one coupled flex arm, and 
a motor) coupled to the at least one gear and the controller and configured to selectively rotate the at least one gear (already addressed, 
the controller being configured to output a gear motor drive signal to the motor to cause selective rotation of the at least one gear, wherein rotation of the at least one gear causes vertical displacement of the at least one coupled flex arm (it is within the capability of the controller taught in the combination). 




Allowable Subject Matter
	Claim(s) is/are 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Bomleny (2006/0254233) teaches a support arm (66) vertically adjustable (drive 70).

Talbot (2010/0281837) teaches vertically adjusting the cutter support arm (see gauge wheel 26, cylinder 29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671